Name: Commission Regulation (EEC) No 674/93 of 24 March 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, artichockes, melons and strawberries
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: nan

 25. 3. 93 Official Journal of the European Communities No L 72/15 COMMISSION REGULATION (EEC) No 674/93 of 24 March 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, artichokes, melons and strawberries toring, to the use of exit documents for Spanish consign ­ ments and to the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the need for accurate information justifies communications on the statistical monitoring of trade at more frequent intervals ; Whereas, on application of Article 2 of Council Regula ­ tion (EEC) No 1911 /91 of 26 June 1991 on the applica ­ tion of the provisions of Community law to the Canary Islands (8), as amended by Regulation (EEC) No 284/92 ('), the rules in force for mainland Spain shall apply to products originating in the Canary Islands and sent to other parts of the Community from 1 July 1991 ; conse ­ quently the information concerning produce from the Canary Islands should be taken into account for the application of the supplementary trade mechanisms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), as amended by Regulation (EEC) No 3818/92 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (3), as amended by Regulation (EEC) No 3831 /92 (4), establishes the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, artichokes, melons and strawberries are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 J5), as last amended by Regulation (EEC) No 3308/91 (6), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'SIM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 197/93 0 lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 28 March 1993 for the above products ; whereas in view of last expected exports from Spain to the rest of the Com ­ munity with the exception of Portugal, and of the Com ­ munity market situation, a period I should be fixed for the melons ; Whereas, on the basis of the abovementioned criteria a period I and III should be determined for tomatoes, a period II and III should be determined for strawberries and a period II should be determined for artichokes respectively until 2 May ; whereas indicative ceilings should be determined pursuant to Article 3 of Regulation (EEC) No 3210/89 for very short periods, given the sens ­ itivity of these products ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ HAS ADOPTED THIS REGULATION : Article 1 1 . For melons covered by the CN code set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. 2. For strawberries covered by CN code 0810 10 90, tomatoes covered by CN code 0702 00 10 and artichokes covered by CN code 0709 10 00 :  the indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accession, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. (') OJ No L 312, 27. 10. 1989, p. 6 . Article 2 1 . For consignments of the products referred to in Article 1 from Spain to the rest of the Community (2) OJ No L 387, 31 . 12. 1992, p. 15. (3) OJ No L 86, 31 . 3 . 1989, p. 35. (4) OJ No L 387, 31 . 12. 1992, p. 47. 0 OJ No L 379, 28. 12. 1989, p. 20. 0 OJ No L 313, 14. 11 . 1991 , p. 13 . o OJ No L 22, 30. 1 . 1993, p. 105. (8) OJ No L 171 , 29 . 6. 1991 , p. 1 . O OJ No L 31 , 7. 2. 1992, p . 6. No L 72/16 Official Journal of the European Communities 25. 3 . 93 market, with the exception of Portugal, Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. 2. The notification provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products mentioned in Article 1 (2) subject to a period II or to a period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the pre ­ ceding week. During the application of a period I, those notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, that notification shall bear the word 'nil'. Article 3 This Regulation shall enter into force on 29 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 29 March to 2 May 1993 Description of product CN code Period Melons 0807 10 90 I Description of product CN code Indicative ceiling (tonnes) Period I Strawberries 0810 10 90 29. 3.- 4.4.1993 : 14 000 II 5.4.- 11.4.1993 : 16 400 II 12.4.- 18.4.1993 : 17 900 III 19.4.- 25.4.1993 : 17 900 III 26.4,- 2.5.1993 : 18 400 III Tomatoes 0702 00 10 29.3.- 31.3.1993 :  I 1.4.- 4.4.1993 : 10 400 III 5.4.- 11.4.1993 : 15 500 III 12. 4. - 18. 4. 1993 : 8 100 III 19.4.- 25.4.1993 : 6 900 III 26. 4. - 2. 5. 1993 : 5 800 III Artichokes 0709 10 00 29.3.- 4.4.1993 : 1 300 II 5.4.- 11.4.1993 : 1 600 II 12. 4. - 18 . 4. 1993 : 1 200 II 19.4.- 25.4.1993 : 4 600 II 26.4.- 2.5.1993 : 4 600 II